internal_revenue_service number release date index no cc ebeo br plr-113148-99 date fund union association dear this is in reply to a letter dated date and subsequent correspondence from your designated representatives requesting rulings on behalf of fund concerning the federal income and employment_tax treatment of contributions to and distributions from the fund under the supplemental plan the fund is a multi-employer health and welfare_benefit trust fund maintained pursuant to collective bargaining agreements between union and association the fund provides health and other welfare benefits to employees working under the terms of the collective bargaining agreements their spouses and dependents a written plan adopted by the fund’s board_of trustees sets forth the terms and conditions of eligibility for coverage and the specific benefits provided under the plan the plan is funded principally by contributions made by signatory employers at hourly rates established in the applicable collective bargaining agreements employees the participants maintain their eligibility by working a threshold number of hours under the terms of the applicable bargaining agreement over a rolling three month period retirees and employees who would lose their eligibility as a result of termination of employment or a reduction in hours and spouses and dependents of deceased employees or retirees may extend their eligibility by making monthly self- contributions to the fund it is represented that the fund is a voluntary employees’ beneficiary association described in sec_501 of the internal_revenue_code the code pursuant to a collective bargaining agreement employers have agreed to make a supplemental contribution of a specific dollar amount per hour to the supplemental plan to be set_aside exclusively to provide supplemental benefits to the participants their spouses and dependents the supplemental plan will provide only for the payment of expenses of medical_care within the meaning of sec_213 of the code not otherwise paid under the plan or by other insurance on behalf of the participants their spouses and dependents as defined in sec_152 of the code the supplemental plan will also provide for the payment of self-contributions necessary to continue hospitalization surgical major medical prescription drug vision dental hearing and disability_income coverage under the plan upon a participant’s death the account of the deceased participant will be available to pay monthly self-contributions required for medical benefits coverage under the plan and to reimburse any other expenses for medical_care within the meaning of sec_213 of the code for the surviving_spouse and eligible dependents sec_106 of the code provides that except as otherwise provided gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the income_tax regulations provides that the employer may contribute to an accident_or_health_plan by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees the service has determined that benefits provided under an accident_and_health_plan to a retiree his or her spouse or his or her dependents may be excludable from gross_income under sec_106 of the code revrul_62_199 1962_2_cb_38 revrul_75_539 1975_2_cb_45 the service has also determined that benefits provided under an accident_and_health_plan to a deceased employee’s surviving_spouse or dependents may be excludable from gross_income under sec_106 of the code revrul_82_196 1982_2_cb_53 sec_1_105-5 of the regulations provides that in general an accident_or_health_plan is an arrangement for the payment of amounts to employees in the event of personal injuries or sickness sec_105 of the code provides that generally amounts received by an employee through employer-provided accident_or_health_insurance for personal injuries or sickness shall be included in gross_income however sec_105 of the code provides an exception to the general_rule of inclusion under sec_105 sec_105 provides that except in the case of amounts attributable to deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received by an employee for personal injuries or sickness if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care of the taxpayer his spouse or dependents sec_105 of the code provides that for purposes of sec_105 amounts received under an accident_or_health_plan for employees shall be treated as amounts received through accident_or_health_insurance sec_105 of the code provides that unless the plan satisfies the requirements of sec_105 amounts paid under a self-insured medical expense reimbursement plan to a highly_compensated_individual will not be excludable from that individuals’s gross_income under sec_105 of the code to the extent they constitute excess_reimbursements sec_3121 of the code excludes from the definition of wages for federal_insurance_contributions_act fica purposes the amount of any payment including any amount_paid by an employer for insurance or annuities or into a fund to provide for any such payment made to or on behalf of an employer which makes provision for his employees generally or for his employees generally and their dependents or for a class or classes of his employees or for a class or classes of his employees or their dependents on account of medical or hospitalization expenses in connection with sickness or accident disability sec_3306 excludes those same amounts from the definition of wages for federal_unemployment_tax_act futa purposes pursuant to sec_31_3121_a_2_-1 and sec_31_3306_b_2_-1 of the employment_tax regulations for purposes of the exclusion from fica and futa wages for accident and health benefits the dependents of an employee include the employee’s husband or wife children and any other members of the employee’s immediate_family for sick_pay payments to employees to come within the exclusion from wages under sec_3121 and sec_3306 the employer must have a definite plan or system applicable to all employees generally or to a class or classes of employees see revrul_80_303 1980_2_cb_295 accordingly based on the representations made and authorities cited above we conclude as follows that as of the effective date of the supplemental plan supplemental contributions designated for the supplemental plan will be excludable from the participants' gross_income under sec_106 of the code provided that the supplemental plan does not discriminate in favor of highly compensated employees under sec_105 of the code payments under the supplemental plan for medical_expenses as defined in sec_213 of the code of the participants the participants' spouses and dependents as defined in sec_152 of the code will be excludable from the gross_income of the participants or the surviving spouses and eligible dependents of the participants under sec_105 of the code supplemental contributions designated for the supplemental plan will not be considered wages for fica tax or futa_tax purposes no opinion is expressed or implied concerning the tax consequences of this arrangement under any other provision of the code or regulations other than those specifically stated above specifically no opinion is expressed or implied concerning whether the plan or supplemental plan constitutes a discriminatory self-insured medical expense reimbursement plan within the meaning of sec_105 of the code these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited as precedent sincerely yours harry beker chief branch no office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
